Johnston, C. J.
(dissenting) : I concur in the ruling that an appeal from the joint action of several county superintendents changing the boundaries of a joint school district must be taken to the state superintendent, but I am of the opinion that in the hearing and decision of the application for a change the superintendents of Butler and Sedgwick counties did not act jointly within the meaning of the law and that the order made was without force. The two superintendents did act jointly in giving notice of the meeting when interested parties would be heard and the application for a change considered and decided. A hearing was had at the time and place specified, but the superintendent of Butler county alone attended the meeting. It is true that he afterward consulted with the superintendent of Sedgwick county, who appears to have concurred in making the proposed change, but this *191long-distance concurrence by the absent superintendent, based on hearsay statements as to what occurred at the hearing, does not meet the requirements of the statute. The superintendent of Sedgwick county could not delegate the authority to act for him to the superintendent of Butler county, any more than the latter could delegate the authority of both to the county attorney or some other officer. The law vests the power and imposes the duty on both superintendents, and contemplates, in my opinion, a hearing in which the several superintendents shall be present and participate in every step of the proceeding.
T am authorized to say that Mr. Justice Benson concurs in this dissent.